Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 14, 16, 17, 19-26, 28 and 29 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 103
The rejection of claims 14, 16, 17, 20-26, 28 and 29 under 35 USC 103 over Connor (US 6,659,985) in view of Jain et al. (US 2016/0243116) and Hosseini et al. (US 2014/0142055) is maintained.
Connor teaches a method for treating dry eye via transdermal delivery of androgenic hormones to the adnexa of the eye, i.e., the tissue adjacent to and surrounding the eyeball such as the eyelid (see the entire article, especially the Abstract). The reference teaches
Androgenic hormone such as testosterone as recited by instant claim 14;
Topical application of facial cream to the eyelid as recited by instant claims 14 and 22
Between 1 to 5% by weight of the androgenic hormone as recited by instant claims 20 and 21;
Suitable carriers such as water, glycols, fatty acids, petrolatum, emulsifying agents, preservatives, etc. as encompassed by instant claims 24-26; and
Various administration routine, such as, two, three, etc. times a day for 2 weeks to years (see for example, col. 2, lines 52-61; col. 3, line 14 - col. 5, line 34; Examples 1-9).

The instant claims differ from the reference by reciting a once daily administration of the claimed composition.
However, adjusting the dosing regimen as taught by Connor by administering the treatment once a day as recited by the instant claims would have been within the level of skill of the ordinary artisan in the art at the time of the present invention (see for example, Jain, paragraph 0035 and Hosseini, paragraph 0019).  Additionally, as noted above, Connor teaches the composition can be administered two, three, etc. times a day, i.e., increase or decrease in the number of administration.  Therefore, the skilled artisan would have a reasonable expectation that said dosing regimen of once a day would also result in treating dry eye as taught by Connor.

Instant claims 24 and 25 further differ by reciting specific excipients and amounts thereof.
However, the combination of excipients as recited by instant claims 24 and 25 for the formulation of a cream, including that taught by Connor, would require only routine 
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues the cited references do not teach or provide motivation for
delivering a steroid to an ocular surface of the subject via the one or more peri-orbital glands of the subject;
administering the pharmaceutical composition one time each day that it is administered; and
administering a pharmaceutical composition such that the steroid is delivered to the ocular surface of the subject via the Meibomian gland.
Applicant’s argument was considered but not persuasive for the following reasons.

According to the present specification,
the term "peri-ocular" refers to the area surrounding the eyeball but within the orbit, including eyelids and lateral regions of the orbit. The peri-orbital glands are the glands in the area around the eyeball including, for example, the Meibomian, lacrimal, and/or accessory lacrimal glands (see paragraphs 0056 and 0122); and
the lipid structures of the eyelid (e.g., Meibomian glands, meibum, other fatty tissues) serve as drug depots for the peri-ocularly delivered pharmaceutical compositions provided herein with the meibum becoming a drug delivery vehicle (see paragraphs 0097 and 0123).

Connor:

    PNG
    media_image1.png
    152
    297
    media_image1.png
    Greyscale
; 
    PNG
    media_image2.png
    72
    311
    media_image2.png
    Greyscale
 (col. 2, lines 52-61; Examples 1-9 (application to the eyelids); claim 1).  Although Connor does not use the terms peri-ocular delivery or peri-orbital glands, based on the knowledge that the peri-orbital glands are part of the eyelid, the administration as taught by Connor would inherently result in peri-ocular delivery as recited by the instant claims and, thus, entrance into the peri-orbital glands which are part of the eyelid.
As noted above, Connor teaches the composition can be administered two, three, etc. times a day, i.e., increase or decrease in the number of administrations.  Based on said teaching and the level of skill of the ordinary artisan in the medical art, decreasing the number of administration to once a day would have been prima facie obvious.  As is routinely done in the medical art, the treatment regimen can be modified based on the concentration of the drug and/or severity of the disease.  For example, increase in concentration of the active agent, can result in decrease in the number of administration.

Jain and Hosseini:
Like Connor, Jain and Hosseini teach variation in the number of administration of ophthalmological formulations (see Jain, paragraph 0035 and Hosseini, paragraph 0019).

In summary, Connor teaches administration of steroids such as testosterone to the adnexa of the eye, the tissue adjacent to and surrounding the eyeball, such as, the eyelid (see applicant’s definition: the term "peri-ocular" refers to the area surrounding the eyeball but within the orbit, including eyelids and lateral regions of the orbit. The peri-orbital glands are the glands in the area around the eyeball including, for example, the Meibomian, lacrimal, and/or accessory lacrimal glands (see paragraphs 0056 and 0122)).  As noted by the present specification and would be known to the skilled artisan in the art at the time of the present invention, the eyelid contains peri-ocular glands such as the Meibomian glands.  Therefore, the administration as taught by Connor would inherently result in peri-ocular delivery of the active agent to the peri-orbital glands located within and around eyelid.
Unlike Connor, the claims recite “one time each day” administration.  As noted above, Connor exemplifies administration two, three, etc. times a day and the art, as evidenced by Jain and Hosseini teaches once, twice, etc. a day administration of 
For these reasons, the rejection of claims 14, 16, 17, 20-26, 28 and 29 under 35 USC 103 over Connor (US 6,659,985) in view of Jain et al. (US 2016/0243116) and 
Hosseini et al. (US 2014/0142055) is maintained.

The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Connor (US 6,659,985) in view of Jain et al. (US 2016/0243116) and Hosseini et al. (US 2014/0142055) as applied to claim 14 above, and further in view of Biggadike et al. (US 7,291,609) is maintained.
The instant claim differs from parent claim 14 by reciting the use of a compound of formula I.
Biggadike et al. teaches the use of:

    PNG
    media_image3.png
    282
    348
    media_image3.png
    Greyscale
, an anti-inflammatory compound, for treatment of inflammatory and allergic conditions, such as, conjunctivitis (see the entire article, especially Abstract; col. 1, line 30 - col. 2, line 26). The reference teaches the compound can be formulated for local administration for example, as ointment, cream or gel (see col. 2, line 53 - col. 3, lines 47-55).

Because the compound of Biggadike is an anti-inflammatory agent useful in treating inflammatory conditions such as conjunctivitis, the skilled artisan would have the reasonable expectation that the compound would also be useful in treating the inflammation caused by dry eye or blepharitis.
For this reason, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant’s argument and the examiner’s response are as discussed above in paragraph #4.
For these reasons, the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Connor (US 6,659,985) in view of Jain et al. (US 2016/0243116) and Hosseini et al. (US 2014/0142055) as applied to claim 14 above, and further in view of Biggadike et al. (US 7,291,609) is maintained.

The rejection of claims 14, 16, 17, 20-26 and 29 under 35 U.S.C. 103 over Jain et al. (US 2016/0243116).
Jain et al. teaches a pharmaceutical preparation for treatment of eye disorders, such as, dry eye, comprising an α2-adrenergic receptor agonist in combination with non- 
corticosteroids such as dexamethasone and hydrocortisone as recited by instant claim 14;
additional excipients/carriers such as propylene glycol, benzalkonium chloride, purified water, petrolatum jelly, etc. as recited by instant claims 24-26;
various formulations such as , oil-in-water emulsion, hydrogels, ointments, sprays, etc. as recited by instant claims 22 and 23;
various administration routine, such as, once a day as recited by instant claim 14; and
application to the eyelid, Meibomian gland, lacrimal gland as recited by instant claims 14,16 and 17 (see the entire article, especially paragraphs 0011,0013-0014, 0018-0023, 0026, 0032, 0035, 0039-0048, 0057).

The instant claims differ from the reference by reciting a more limited genus than the reference.
However, as noted above, the reference teaches each of the claimed limitations.  Therefore, the once daily topical administration to the eyelids of a subject of a composition comprising a steroid for treatment of dry eyes is rendered prima facie obvious.
As recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a prima facie obviousness is that all the claimed elements were known in the prior art, as evidenced by Jain, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
Instant claims 24 and 25 further differ by reciting specific excipients and amounts thereof.
However, the combination of excipients as recited by instant claims 24 and 25 for the formulation of a cream, including that taught by Jain, would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the pharmaceutical art at the time of the present invention.
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues Jain is/involves
administering a completely difference class of drug having a different mechanism of action than the recited steroid;
dosing considerations based on a problem caused by topical application directly to the cornea;
directed to the formulation of composition such that the active ingredient is delivered to the systemic circulation rather than to one or more peri-orbital glands for sustained delivery to the ocular surface;
no teaching or suggestion on how to formulate its ophthalmological composition to arrive at the claimed composition having the recited characteristics; and
administration to the entire eye structure or tissue or gland in or around the eye.
Applicant’s argument was considered but not persuasive for the following reasons.
The claimed composition recites the term “comprising” which is a transitional term.  As noted in MPEP § 2111.03, said term is synonymous with “including”, “containing” or “characterized by” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Therefore, the claimed composition does not exclude the adrenergic receptor agonist of Jain.   
Jain teaches the adrenergic receptor agonist may be applied in combination with corticosteroids such as hydrocortisone and dexamethasone (see paragraphs 0013, 0032).  As with Connor, Jain teaches application to eyelids as shown in paragraph 0057 cited by applicant:

    PNG
    media_image4.png
    299
    290
    media_image4.png
    Greyscale
 , note, the reference cites it as a preferred embodiment.  

the term "peri-ocular" refers to the area surrounding the eyeball but within the orbit, including eyelids and lateral regions of the orbit. The peri-orbital glands are the glands in the area around the eyeball including, for example, the Meibomian, lacrimal, and/or accessory lacrimal glands (see paragraphs 0056 and 0122); and
the lipid structures of the eyelid (e.g., Meibomian glands, meibum, other fatty tissues) serve as drug depots for the peri-ocularly delivered pharmaceutical compositions provided herein with the meibum becoming a drug delivery vehicle (see paragraphs 0097 and 0123).
As recited by instant claim 1, the composition is topically administered to the external portion of an upper and/or lower eyelid and as shown in paragraph 0057 of Jain, the composition is applied directly to the “skin of the lower and upper eyelid margins at the base of the eyelashes”.  The fact that the reference does not use the terms “peri-ocular transdermal delivery” or “peri-orbital glands” does not nullify that it is teaching said delivery method.  Additionally, the reference specifically discloses the eyelids, Meibomian gland and the lacrimal gland:  See for example, claim 21

    PNG
    media_image5.png
    59
    280
    media_image5.png
    Greyscale
.  In each of Examples 1-5, Jain teaches application to the eyelash and eyelid margin area and/or that solution that excapes over the eye lid/eye lashes be spread on the eye lid margin.  It is obvious based on the teaching of the reference, that the prior art composition is intended for ocular administration and not systemic administration as suggested by applicant.

The only requirement of the claimed invention is that the composition contains a carrier adapted for peri-ocular transdermal delivery (for example, an ointment, cream, lotion, gel, emulsion, etc. as recited by instant claim 22).  As noted above, Jain teaches the composition can be an emulsion, a hydrogel, an ointment, etc. (see for example, paragraph 0032 and claim 11 of Jain) as encompassed by the instant invention. 
In summary, Jain teaches administration of a composition comprising an α2-adrenergic receptor agonist in combination with non-α2-adrenergic receptor agonists such as corticosteroids, i.e., hydrocortisone or dexamethasone.  The reference teaches application to the eyelid, Meibomian gland and lacrimal gland for treatment of dry eye as instantly claimed.  Like Connor, the administration as taught by Jain would inherently result in peri-ocular delivery of the active agent to the peri-orbital glands located within and around eyelid.
For these reasons, claims 14, 16, 17, 20-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2016/0243116). 

Response to Declaration of Dr. Krauss filed November 6, 2020 and applicant’s argument of unexpected results
Applicant’s argument of unexpected results as set forth in the Krauss’s declaration filed November 6, 2020 is noted.
According to applicant, it was found that the plasma levels of compound of 

First, it is noted that the declaration is limited to a specific compound at a specific concentration, i.e., the declaration does not commensurate in scope with the claimed invention.
Second, as noted by the court, evidence of unexpected results must be weighed against supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.  In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  
The issue here is not recognition that the compound is stored in an ocular drug depot, such as the Meibomian gland, but the obviousness of administering the drug by application to the eyelid, which contains said gland, for treating dry eyes as instantly claimed.  The fact that applicant recognized an advantage which flows from the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As discussed above, in paragraphs 4 and 6, the topical application of the claimed composition to the eyelid for delivery to an ocular surface via one or more peri-orbital glands for treatment of dry eyes as instantly claimed is rendered prima facie obvious.  Applicant’s recognition of an advantage which flows from the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious as discussed above.
For these reasons, the claims stand rejected as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BARBARA P BADIO/Primary Examiner, Art Unit 1628